     Case 3:20-cr-00380-B Document 27 Filed 12/04/20              Page 1 of 1 PageID 129



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

UNITED STATES OF AMERICA                     §
                                             §
v.                                           §       3:20-CR-380-B
                                             §
JASON SHEROD BALDWIN,                        §


                       NOTICE OF SUBSTITUTION OF COUNSEL

        Defendant JASON SHEROD BALDWIN hereby notifies this Court of the substitution of

counsel on the above-captioned matter. JOHN M. NICHOLSON, Assistant Federal Public

Defender, will be substituted as counsel of record in place of RACHEL M. TAFT, Assistant

Federal Public Defender, who was originally assigned to handle this case.



                                                    Respectfully submitted,


                                                    /s/ John M. Nicholson
                                                    JOHN M. NICHOLSON
                                                    Assistant Federal Public Defender
                                                    Northern District of Texas
                                                    Texas Bar No. 24013240
                                                    525 Griffin Street, Suite 629
                                                    Dallas, Texas 75202
                                                    Phone 214-767-2746
                                                    John_nicholson@fd.org


                                CERTIFICATE OF SERVICE

         I hereby certify that on December 04, 2020, I electronically filed the foregoing document
 with the clerk of the court for the U.S. District Court, Northern District of Texas, using the
 electronic case filing system of the court.

                                                     /s/ John M. Nicholson
                                                    JOHN M. NICHOLSON
